Citation Nr: 0736957	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  05-00 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran had recognized guerilla service from May 1945 to 
April 1946.  The veteran died in March 2004.  The appellant 
is the surviving spouse of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines.

In January 2007, this case was remanded for additional 
evidentiary development.  The case has been returned for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  According to the veteran's death certificate, the 
immediate cause of his death in March 2004 was shown to have 
been the result of hypostatic pneumonia, myocardial 
infarction, massive.

3.  At the time of death, the veteran was in receipt of 
service connection for service-connected residuals of a 
gunshot wound, right upper extremity with injury to Muscle 
Groups II, III, and VI, with severe injury to Muscle Group 
III and was rated at 40 percent.  Service connection for a 
mild injury of the right axillary nerve, rated as 
noncompensably disabling, was also in effect.

4.  A disability of service origin did not cause or play any 
part in the veteran's death.


CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1110, 1310, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a).  A service-connected disability is the 
principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; or that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.  Service-connected diseases or injuries 
involving active processes affecting vital organs receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt 
rule is inapplicable when the evidence preponderates against 
the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).

In this case, the record reflects that the veteran incurred a 
bullet wound in his right arm in combat at Bessang, 
Cervantes, Illocus Sur in May 1945.  This bullet wound caused 
the veteran to have limitation of motion in his right upper 
extremity and the veteran was assigned a 40 percent 
disability rating prior to his demise.  A noncompensable 
rating was in effect for a mild injury of the right axillary 
nerve.

The March 2004 death certificate shows that the cause of the 
veteran's death was hypostatic pneumonia, myocardial 
infarction, massive.  The appellant states that the veteran's 
death was caused by complications resulting from the 
veteran's service-connected residuals of a right arm injury 
involving muscle group III with fracture of the humerus and 
fibrous ankylosis of the shoulder, and for mild injury to the 
veteran's right axillary nerve. 

Private hospital records indicate that the veteran was 
treated as an outpatient for chronic obstructive pulmonary 
disease, polyneurits, and transient ischemic attack in 
November 2003.  Private medical certificates also indicate 
that the veteran was hospitalized for chronic obstructive 
pulmonary disease for three days (total) in September and 
October of 2003.

Of record is a medical certificate dated in January 2004 and 
signed by C.T.V., M.D., which states that this physician 
treated the veteran "sometime in January 2004 for Myocardial 
Infection (sic) and paralysis of the right arm secondary to 
gunshot wound during [World War Two].  The certificate also 
states as a diagnosis, "[p]neumonia [s]econdary to paralysis 
of right arm."  No rationale accompanies this diagnosis.

Additionally, the record reflects that according to an 
opinion prepared by the municipal health officer of Abra 
Province, the veteran "was bedridden for a considerable 
amount of time, partly brought by previous medical conditions 
and paralysis of right arm secondary to gunshot wounds."  
This certificate also listed, as factors supporting this 
finding, that the veteran had chronic obstructive pulmonary 
disease, polyneuritis, and a transient ischemic attack.  
Approximately 2-3 weeks prior to the veteran's death, he had 
a cough, occasional dyspnea, and an intermittent fever.  The 
veteran did not seek medical attention.  The veteran had 
previous complaints of chest heaviness, and dyspnea and was 
apparently diagnosed with a cardiac problem.  

On the day of the veteran's demise in March 2004, the veteran 
had sudden complaints of severe chest pain and substernal 
heaviness accompanied by diaphoresis, cold clammy 
extremities, and dyspnea.  The veteran stopped breathing and 
had no pulse soon after.  The report also notes that the 
veteran was previously diagnosed with a myocardial infarction 
and was prescribed medication.

Finally, also of record is an opinion written by a VA medical 
examiner regarding the veteran's cause of death and, 
specifically, whether the veteran's service-connected injury 
caused his death.

This opinion states: "[t]he patient's injury to his right 
humeral bone which suffered a fracture, deltoid muslces (sic) 
becoming atrophied, and lateral cutaneous nerve of the arm, a 
branch of the axillary nerve are in no way responsible for or 
absolutely have no connection or influence whatsoever to the 
patient's lung and heart function.  Therefore, patient's 
service=connected (sic) right/shoulder arm condition did not 
cause pateint's (sic) eventual death almost 60 yrs (sic) 
after" [in March 2004].  

The Board thus has three medical opinions.  One, prepared by 
a private physician, C.T.V., regards the veteran's condition 
three months prior to the veteran's demise and states that 
the veteran's condition had made him bedridden, but does not 
provide any rationale.  The second opinion, prepared by a 
municipal health officer, explains that the veteran had a 
number of ailments, including his right arm disability, at 
the time of his death.  A number of the ailments discussed by 
the municipal health officer are not service-connected.  The 
third medical opinion, prepared by a VA physician, clearly 
states that the veteran's death was not caused by his service 
connected injury, and provides a supporting rationale, 
explaining that it was impossible for the disability in the 
veteran's arm to disrupt his heart and lung function.

Additional records indicate that, within six months of his 
demise, the veteran received medical treatment for chronic 
obstructive pulmonary disease, polyneuritis, and a transient 
ischemic attack.  

All of the opinions, even the opinion prepared by the 
municipal health officer, indicate that the veteran had many 
ailments that contributed to his death.  

Of the three opinions, the only one that was prepared with 
reference to the veteran's claims file was the VA opinion.  
That opinion unequivocally states that the veteran's demise 
was not due to his service-connected injuries.  The opinion 
prepared by the municipal health officer lists numerous 
contributing factors that could have caused the veteran's 
death.  Many of these contributing factors, including the 
veteran's chronic obstructive pulmonary disease and heart 
condition, are not service connected.  The Board notes that 
the service medical records are silent regarding these 
conditions.  Neither the veteran nor his wife has ever 
contended that these conditions were caused by service.  The 
veteran's injury in service occurred nearly sixty years prior 
to his demise.  

The appellant has submitted statements indicating her belief 
that the veteran's injury in service contributed to his 
demise.  While the Board is cognizant of her assertions and 
does not doubt the sincerity of the appellant's belief that 
her husband's demise was caused by the injury he incurred 
while in the service of the United States, the appellant has 
not been shown to be a medical expert and she is not 
qualified to express an opinion regarding any medical 
causation.  As it is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), the appellant's 
lay opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

After consideration of all of the competent evidence, the 
Board finds that the veteran's death was not caused by 
service, or by an injury incurred in service.  The competent 
evidence shows that the veteran's right upper extremity 
injury was neither a principal nor contributory cause of 
death.  The medical evidence clearly shows that it did not 
"contribute substantially or materially to cause death[,] 
...combine to cause death, [or] aid or len[d] assistance to the 
cause of death."  Accordingly, service connection for the 
cause of the veteran's death is not warranted.

Based on the foregoing, the Board concludes that a 
preponderance of the evidence is against the claim of service 
connection for the cause of the veteran's death.  Therefore, 
the benefit of the doubt doctrine does not apply and the 
appeal is denied.  38 U.S.C.A. § 5107(b).  




Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The Board concludes that the appellant has been afforded 
proper notice under the VCAA.  The RO provided a VCAA notice 
letter to the appellant in May 2004, prior to the initial 
adjudication of the claim.  The VCAA letter notified the 
appellant that VA would try to assist her in obtaining 
medical records, employment records, or records from federal 
agencies.  The letter informed the appellant that she should 
send "any evidence in [her] possession" to the RO.  The 
Board finds that VA has satisfied the four elements of 
Pelegrini, supra.

In addition, certain additional VCAA notice requirements may 
attach in the context of a claim for Dependency Indemnity and 
Compensation benefits based on service connection for the 
cause of death.  Generally, section 5103(a) notice for a DIC 
case must include: (1) a statement of the conditions, if any, 
for which a veteran was service-connected at the time of his 
or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  In addition, the content of the section 
5103(a) notice letter will depend upon the information 
provided in the claimant's application.  Hupp v. Nicholson, 
21 Vet. App. 342 (2007).  In this case, the Board finds that 
if an error in this regard is present, the error was 
harmless.  The Board finds that the appellant was fully aware 
of the foregoing information, see January 2005 VA Form 9; a 
reasonable person could be expected to understand from the 
May 2004 notice what was needed; and that she has had a 
meaningful opportunity to participate in the claims process  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
Additionally, as noted above, a preponderance of the evidence 
weighs against the veteran's claim.

To whatever extent the recent decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the appellant in proceeding with 
the present decision.  The appellant was sent a letter 
compliant with Dingess in February 2007 and the claim was 
subsequently readjudicated in an August 2007 supplemental 
statement of the case.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).  The appellant has not been prejudiced.  The 
record establishes that the appellant has been afforded a 
meaningful opportunity to participate in the adjudication of 
her claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has received the service medical 
records and private reports and statements.  

Assistance to a claimant shall also include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
A medical opinion was obtained in March 2007.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
appellant.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


